Citation Nr: 0022976	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  95-25 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to May 
1982.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In April 1997 and again in June 1999, the Board remanded the 
veteran's claim to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
hemorrhoids and left frontal sinuses, both rated as 
noncompensable; a fracture of the fifth cervical vertebra, 
evaluated as 20 percent disabling; and status post gastric 
antrectomy vagotomy with dumping syndrome, reflux 
esophagitis, hiatal hernia, gastroenteritis, Zollinger-
Ellison syndrome and psychophysiologic reaction, evaluated as 
60 percent disabling. 

2.  There is no evidence of hemorrhoids on recent 
examination.  

3.  The veteran's left frontal sinus disability is noted by 
history only.  

4.  The veteran's fracture of the fifth cervical vertebra is 
manifested by complaints of pain radiating into the right 
shoulder with tingling and numbness.  Limitation of motion of 
the cervical spine is no more than slight.  

5.  The veteran's status post gastric antrectomy vagotomy 
with dumping syndrome, reflux esophagitis, hiatal hernia, 
gastroenteritis, Zollinger-Ellison syndrome and 
psychophysiologic reaction is manifested by complaints of 
diarrhea, abdominal pain dyspepsia and vomiting.  His weight 
has remained stable and his symptoms are no more than severe.  

6.  The veteran's status post gastric antrectomy vagotomy 
with dumping syndrome, reflux esophagitis, hiatal hernia, 
gastroenteritis, Zollinger-Ellison syndrome and 
psychophysiologic reaction does not present an exceptional 
disability picture warranting an extraschedular rating.  

7.  The highest level of education attained by the veteran is 
two years of college.  

8.  The veteran has post-service employment experience that 
includes work as a laborer, a driver, a deliveryman, and a 
telephone operator.  He last worked in 1998.  

9.  The evidence of record does not show that the veteran's 
service-connected disabilities prevent him from engaging in 
substantially gainful employment consistent with his 
education and occupational experience, and without regard to 
age or nonservice-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
3.340, 3.341, 4.16, 4.18, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a total disability rating based on 
unemployability due to service-connected disability.  The 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim.   38 U.S.C.A. 
§ 5107.  

The veteran's service-connected disabilities consist of 
hemorrhoids and left frontal sinuses, both rated as 
noncompensable; a fracture of the fifth cervical vertebra, 
evaluated as 20 percent disabling; and status post gastric 
antrectomy vagotomy with dumping syndrome, reflux 
esophagitis, hiatal hernia, gastroenteritis, Zollinger-
Ellison syndrome and psychophysiologic reaction, evaluated as 
60 percent disabling.   

VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, submitted by the 
veteran in October 1994, reflects that he has 2 years of 
college and that he was last employed as a laborer from 
February 1994 to May 1994.  Prior to that, he was employed 
from 1992 to 1994 as a driver and from 1987 to 1992 as a 
telephone operator.  More recent records reveal that he 
worked in 1996 in security and in 1998 in auto parts 
delivery.  As noted above, service connection is in effect 
for several disabilities.  


A.  Hemorrhoids

On VA examination in December 1994, rectal examination showed 
no pertinent abnormality.  VA medical records show that in 
June 1995, the veteran was hospitalized for an elective 
esophagogastroduodenoscopy and a colonoscopy.  Internal 
hemorrhoids were noted in the rectum.  On VA examination in 
May 1998, the veteran reported occasional use of hemorrhoidal 
suppositories.  Examination showed no fecal leakage, no 
fissures, no evidence of bleeding and no hemorrhoids.  A 
colonoscopy showed multiple polyps.  The diagnoses were: 
multiple colon polyps including adenomatous polyps; and 
anatomically significant hemorrhoidal disease was observed.  

For mild or moderate internal, or external, hemorrhoids, a 
noncompensable evaluation is warranted.  Large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent rating is 
warranted. With persistent bleeding and with secondary 
anemia, or with fissures, a 20 percent rating is warranted. 
38 C.F.R. Part 4, Diagnostic Code 7336 (1999).  

The Board has considered other potentially applicable 
Diagnostic Codes.  However, there is no evidence that would 
support the assignment of a compensable evaluation for the 
veteran.  The recent VA examination does not reveal the 
presence of hemorrhoids.  Thus the Board concludes that this 
disability is properly rated as noncompensable.  


B. Left Frontal Sinuses

A November 1995 VA CT scan of the sinuses showed that the 
veteran had a normal examination of the paranasal sinuses.  
On VA examination in December 1995, the veteran reported 
having recurrent sinusitis intermittently requiring 
antibiotic therapy.  He reported intermittently using 
cortisone nasal sprays.  A definitive diagnosis was not 
given.  

On VA examination in March 1998, the veteran reported having 
no trouble breathing through his nose.  Examination of the 
nose showed normal mucosa with no pus or polyps.  Parasinal 
radiographs were within normal limits.  The pertinent 
diagnosis was, past history of recurrent sinusitis, no active 
sinus disease on this exam.  

It should be pointed out that the schedular criteria by which 
respiratory disabilities are rated changed during the 
pendency of the veteran's appeal.  The new criteria became 
effective on October 7, 1996. See 61 Fed. Reg. 46,720-46,731 
(1996) (codified at 38 C.F.R. § 4.97, Code 6512). Therefore, 
adjudication of a claim of entitlement to a compensable 
disability evaluation for sinusitis must include 
consideration of both the old and the new criteria.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used. Id.

Under the new schedular criteria, one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting 
warrants the assignment of a 10 percent disability rating. 38 
C.F.R. § 4.97, Code 6512 (1999).  Three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting will result in the assignment of a 30 percent 
disability rating. Id.  When there has been radical surgery 
with chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries, a 50 percent rating is assignable. Id. An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician. 38 C.F.R. § 4.97, Note 
following criteria listed for Codes 6510-6514 (1999)

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (1999).  

The criteria in effect prior to those listed above provided 
for a 10 percent rating when there was moderate chronic 
frontal sinusitis with discharge or crusting or scabbing, 
infrequent headaches. 38 C.F.R. § 4.97, Code 6512 (1996).  
Evidence of severe chronic frontal sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence warranted 
a 30 percent disability rating. Id. Postoperative, following 
radical operation with chronic osteomyelitis requiring 
repeated curettage or severe symptoms after repeated 
operations warrants a 50 percent rating. Id.

The evidence does not reveal that a compensable evaluation is 
warranted for sinusitis under either the old or new criteria.  
There is no diagnostic evidence of sinusitis.  The most 
recent VA examination report noted that there was no active 
sinus disease, and X-rays were normal.  Thus the currently 
assigned noncompensable evaluation is proper.  


C.  The Cervical Spine

A January 1995 CT scan of the neck showed degenerative 
changes.  On VA examination in December 1995, flexion of the 
cervical spine was to 20 degrees; extension was to 25 
degrees, right lateral flexion was to 35 degrees; left 
lateral flexion was to 40 degrees; and rotation was to 35 
degrees.  The veteran complained of pain with motion, and 
tingling in the first two fingers of the right hand.  
Tenderness was noted on deep palpation.  

On VA examination in March 1998, the veteran complained of 
neck pain radiating into the right shoulder with numbness and 
tingling in both hands.  The examiner noted that there was 
pain on motion and that it was at least as likely as not that 
pain could significantly limit motion during flare-ups.  It 
was stated that there was no weakened movement, excess 
fatigability or incoordination with no evidence of atrophy of 
the upper extremities.  It was opined that the veteran could 
perform work-related activities on a sedentary or light duty 
level.  A diagnosis was not given.  

On VA examination in July 1999, the examiner referred the 
reader to his March 1998 examination report.  Examination 
showed right lateral rotation to 35 degrees; and left lateral 
rotation to 55 degrees.  Flexion was to 30 degrees and 
extension was to 20 degrees.  Increased pain was noted on 
motion.  The finding was, residuals of cervical spine injury 
with prior CT scan evidence of degenerative joint disease 
with compromise of lateral recess at C5-6.  It was stated 
that as to employability, the veteran was able to dress and 
drive himself so he could do at least sedentary-type work as 
far as the neck condition was concerned.  It was reported 
that the veteran would be limited in his ability to lift, 
bend, or carry or anything requiring frequent or quick 
turning of the head.  

In an August 1999 addendum, the examiner noted that motion of 
the cervical spine was as follows: right lateral rotation to 
35 degrees; left lateral rotation to 60 degrees; flexion to 
30 degrees; extension to 25 degrees; and lateral flexion 
right and left to 25 degrees.  Pain was noted on the extremes 
of motion.  Tenderness to palpation in the right paracervical 
region was noted.  It was stated that no spasms were noted.  
Neurologically, he had 5/5 strength in the upper extremities 
and reflexes were intact.  A decreased sensation to pinprick 
on the right hand and along the ulnar border of the left 
hand.  X-rays were noted to show moderate degenerative joint 
disease which extended throughout the midcervical spine, 
mainly at the C4 and C5 with moderate narrowing and spurring.  
The impression was, residuals of a cervical spine injury--CT 
scan with degenerative joint disease with compromise of 
lateral recess at C5-6.   

Slight limitation of motion of the cervical spine warrants a 
10 percent evaluation. Moderate limitation of motion of the 
cervical spine warrants a 20 percent evaluation, and severe 
limitation of motion of the cervical spine warrants a 30 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(1999).

The Board notes that arthritis is rated on the basis of 
limitation of motion of the joint involved. 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (1999).

The Board notes that based on the range of motion findings on 
VA examination (right lateral rotation to 35 degrees; left 
lateral rotation to 60 degrees; flexion to 30 degrees; 
extension to 25 degrees; and lateral flexion right and left 
to 25 degrees), limitation of motion of the veteran's 
cervical spine is no more than slight.  Thus, when 
considering his complaints of pain and flare-ups, the Board 
finds that the current 20 percent rating is proper.  


D.  Status Post Gastric Antrectomy Vagotomy with Dumping 
Syndrome, Reflux Esophagitis, Hiatal Hernia, Gastroenteritis, 
Zollinger-Ellison Syndrome and Psychophysiologic Reaction

When the veteran was examined by VA in November 1994, he 
reported losing jobs due to sickness.  He reported that he 
was required to eat six small meals a day with one hour of 
rest after each meal.  He stated that when he was working 
this was not possible.  On examination, it was noted that the 
veteran weighed 119 pounds, one year ago 109 pounds, and five 
years ago 120 pounds.  Tenderness was noted in the right 
upper quadrant and left upper quadrant.  The examiner stated 
that she was unable to give a diagnostic impression since the 
veteran left the clinic with his medical record.  

VA medical records show that in June 1995, the veteran was 
hospitalized for an elective esophagogastroduodenoscopy and a 
colonoscopy.  Bile was noted in the stomach with normal 
anastomosis and normal duodenum.  On VA examination in 
December 1995, the veteran reported that after eating, he had 
to lie down for 45 minutes to an hour and that he ate 6 meals 
a day.  He stated that he had diarrhea two to three times a 
day.  His current weight was 122 pounds, with his highest 
weight noted to be 130 pounds.  He reported that he had not 
worked in 4 years.  The examiner diagnosed: Zollinger-Ellison 
syndrome, status post antrectomy, vagotomy, Billroth Type I 
procedure; status post colon polypectomy; gastroesophageal 
reflux disease that the veteran must elevate his head when he 
lies down; and lactose intolerance.  It was noted that due to 
the antrectomy vagotomy, the veteran had diarrhea and 
postprandial syndrome.  A CT scan showed partial gastrectomy. 

On VA stomach examination in March 1998, the veteran reported 
having dumping syndrome consisting of approximately three 
stools per day which occurred with urgency within 30 minutes 
to one hour after eating.  He also reported that he 
occasionally had episodes of faintness associated with the 
dumping syndrome as well as a flushed feeling and weakness.   
On VA esophagus examination in March 1998, the veteran 
reported having marked dysphasia for solid foods as well as 
some liquids, and reported frequently having the sensation of 
food sticking when he swallowed.  He reported having severe 
heartburn daily.  Examination showed that he weighed 125 
pounds, and it was noted that his weight had remained stable 
at around 125 pounds for the last 6-12 months.  The examiner 
noted a well-healed scar of the abdomen with no areas of 
tenderness, masses or abdominal viscera felt.  The diagnosis 
was, gastroesophageal reflux disorder with past history of 
lower esophageal ulceration and stricture symptomatic in 
spite of optimal treatment.  

The veteran was examined by VA in July 1999.  The veteran 
complained of dyspepsia, abdominal pain, nausea, vomiting and 
diarrhea.  He reported having difficulty swallowing with 
regurgitation of food and heartburn on and off.  It was 
reported that there was no recent change in weight.  On 
examination, it was noted that the veteran weighed 128 
pounds.  There was no abdominal distention no rebound 
tenderness and no hernias.  The diagnoses were: status post 
gastrectomy, Billroth I, due to complicated peptic ulcer 
disease in the past; possible presence of gastroparesis due 
to vagotomy performed in the gastrectomy; history of dumping 
syndrome with nausea, vomiting and diarrhea; diarrhea related 
to dumping syndrome post vagotomy; no evidence of Zollinger-
Ellison now, gastric levels have been normal; history of 
gastroesophageal reflux disease complicated with esophagitis 
and stricture formation; asymptomatic liver hemangioma; and 
history of pancreatitis, diarrhea might be secondary to this.  

In a November 1999 statement the examining physician in the 
July 1999 examination stated that in view of the veteran's 
long history of employment after his operation of July 1980, 
his dumping syndrome should not mitigate him from getting 
further employment.  It was noted that the veteran did not 
have a diagnosis of Zollinger-Ellison Syndrome since this had 
not been shown by elevated gastrin levels or on physical 
examination.  It was stated that his reflux esophagitis and 
hiatus hernia should be easily controlled with the proper 
proton pump inhibitors, which being used in patients with 
reflux disease is not responsive to H2 blockers.  

Under Diagnostic Code 7308, for post gastrectomy syndrome, a 
20 percent evaluation is warranted for mild post gastrectomy 
syndrome with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or with continuous 
mild manifestations. A 40 percent evaluation requires 
moderate post gastrectomy syndrome, with episodes (less 
frequent than the next higher level of disability) of 
epigastric distress with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss. A 60 
percent evaluation requires severe post gastrectomy syndrome, 
with associated nausea, sweating, circulatory disturbances 
after meals, diarrhea, hypoglycemic symptoms and weight loss 
with malnutrition and anemia. 38 C.F.R. § 4.114, Code 7308.

The Board finds that the current 60 percent rating for the 
veteran's gastrointestinal disability is proper.  This is the 
highest rating available under Diagnostic Code 7308, and 
represents severe impairment.  There is no showing that an 
extraschedular rating is warranted under 38 C.F.R. § 3.321 
since there is no indication in the record of frequent 
hospitalization or significant interference with employment.  
As noted above, a VA examiner has opined that this disability 
should not mitigate the veteran from getting employment.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. 38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person. Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold. 
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination. 38 C.F.R. § 
4.16(a).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment. With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability. However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability. 
38 C.F.R. § 4.18.

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating. 38 C.F.R. § 4.19.

A claim for TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Entitlement to a total 
compensation rating must be based solely on the impact of the 
veteran's service-connected disability on his ability to keep 
and maintain substantially gainful work, without regard to 
advancing age. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 3.341, 
4.16 (1999.  The question in a TDIU case is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, and not whether the veteran is, in 
fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

The veteran underwent a VA social and industrial survey in 
June 1998.  It was noted that the veteran had attended a 
community college.  It was noted that he last worked in 1998 
in auto parts delivery.  It was reported that the veteran had 
his daily routine down pretty well and appeared knowledgeable 
as to what he had to do to stay well.  It was stated that the 
veteran appeared eager to work but that his medical problems 
presented limitations that would interfere with work 
performance.  

Initially, the Board notes that the veteran's service-
connected disabilities have been properly rated by the RO as 
discussed above.   The evidence shows that the veteran last 
worked in 1998.  He has indicated that he has worked at 
several jobs, and despite his statements that he lost jobs 
due to his service-connected disabilities, he has presented 
no credible evidence in support of those allegations.   

On review of the post-service evidence, the Board recognizes 
that the veteran's ability to work is limited due to his 
service-connected disabilities.  It is not disputed that the 
veteran's service-connected disabilities are significant or 
that they would have an effect on his ability to work.  This 
has been documented in the above noted social and industrial 
survey.  However, the evidence does not show that he could 
not obtain any employment due to the service-connected 
disabilities.  The service-connected disabilities have not 
been shown by probative and credible evidence to prevent him 
from gainful employment in and of themselves.  The record 
contains no credible statement, based on an accurate 
employment and medical history, that the veteran is 
unemployable due solely to his service-connected 
disabilities.  

Moreover, medical evidence, to include contemporary VA 
examination reports, show that the restrictions placed on the 
veteran due to his service-connected disability are those of 
lifting, etc., activities that are primarily a function of 
manual labor.  Thus, while the veteran may be precluded from 
work other than sedentary, it is not shown that he is unable 
to perform any type of work.  Further, a VA examiner stated 
in November 1999 that the veteran's dumping syndrome should 
not mitigate him from getting further employment.  The 
examiner supported that conclusion with reasoning.  Another 
VA examiner has stated in July 1999 that the veteran could do 
at least sedentary-type work, and this was also supported by 
reasoning.  

In sum, the competent and probative evidence of record does 
not show that the veteran's service-connected disabilities 
have prevented him from engaging in substantially gainful 
employment consistent with his education and occupational 
experience, and without regard to age or nonservice-connected 
disabilities.  Accordingly, the claim is denied.



ORDER

Entitlement to a total disability rating for unemployability 
due to service-connected disability is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

